            Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 1 of 17 Page ID #:406



                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8                           UNITED STATES DISTRICT COURT
                      9                         CENTRAL DISTRICT OF CALIFORNIA
                  10
                  11 GERALD MARVIN, an individual;              Case No. 2:19-cv-05536 CJC (JCx)
                     KINGSTON TRIO ARTISTS, LLC, a
                  12 Nevada Limited Liability Company;          STIPULATED PROTECTIVE
                  13 TIMOTHY GORELANGTON, an                    ORDER
                     individual; BARBARA L.
                  14 CHILDRESS, an individual;                  [CHANGES MADE BY COURT]
                     ROBERT C. SHANE, an individual;
                  15 and KINGSTON TRIO, LLC, an
                  16 Arizona Limited Liability Company,
                  17                    Plaintiffs,
                  18              vs.
                  19 JOSHUA S. REYNOLDS, an
                  20 individual; SUSAN REYNOLDS, an
                     individual; TRIDENT ARTISTS; and
                  21 DOES 1 through 10, inclusive,
                  22                    Defendants.
                  23 JOSHUA S. REYNOLDS,
                  24           Cross-Complainant,
                  25              vs.
                  26 GERALD MARVIN,
                  27         Cross-Defendant.
                  28
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                     37237\12996753.2
            Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 2 of 17 Page ID #:407



                      1 1.        GENERAL
                      2           A.    PURPOSES AND LIMITATIONS
                      3           Discovery in this action is likely to involve production of confidential,
                      4 proprietary or private information for which special protection from public disclosure
                      5 and from use for any purpose other than prosecuting this litigation may be warranted.
                      6 Accordingly, the parties hereby stipulate to and petition the Court to enter the
                      7 following Stipulated Protective Order. The parties acknowledge that this Order does
                      8 not confer blanket protections on all disclosures or responses to discovery and that
                      9 the protection it affords from public disclosure and use extends only to the limited
                  10 information or items that are entitled to confidential treatment under the applicable
                  11 legal principles. Nothing in this Stipulation and Protective Order shall affect the
                  12 admissibility into evidence of Confidential Materials, or abridge the rights of any
                  13 person to seek judicial review or to pursue other appropriate judicial action with
                  14 respect to any ruling made by the Court concerning the issue of the status of any
                  15 Confidential Materials.
                  16              B.    GOOD CAUSE STATEMENT
                  17              This action is likely to involve valuable confidential and proprietary
                  18 information for which special protection from public disclosure and from use for
                  19 any purpose other than prosecution of this action is warranted. Such confidential
                  20 and proprietary materials and information consist of, among other things,
                  21 confidential financial and personal information, proprietary commercial
                  22 information, and information otherwise generally unavailable to the public, or which
                  23 may be privileged or otherwise protected from disclosure under state or federal
                  24 statutes, court rules, case decisions, or common law. Accordingly, to expedite the
                  25 flow of information, to facilitate the prompt resolution of disputes over
                  26 confidentiality of discovery materials, to adequately protect information that the
                  27 parties are entitled to keep confidential, to ensure that the parties are permitted
                  28 reasonable necessary uses of such material in preparation for and in the conduct of
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                                    37237\12996753.2
                                                                      2
            Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 3 of 17 Page ID #:408



                      1 trial, to address their handling at the end of the litigation, and serve the ends of
                      2 justice, a protective order for such information is justified in this matter. It is the
                      3 intent of the parties that information will not be designated as confidential for
                      4 tactical reasons and that nothing be so designated without a good faith belief that it
                      5 has been maintained in a confidential, non-public manner, and there is good cause
                      6 why it should not be part of the public record of this case.
                      7           C.    ACKNOWLEDGEMENT OF PROCEDURE FOR FILING UNDER
                      8                 SEAL
                      9           The parties further acknowledge, as set forth in Section 12.3, below, that this
                  10 Stipulated Protective Order does not entitle them to file confidential information
                  11 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
                  12 the standards that will be applied when a party seeks permission from the court to file
                  13 material under seal.
                  14              There is a strong presumption that the public has a right of access to judicial
                  15 proceedings and records in civil cases. In connection with non-dispositive motions,
                  16 good cause must be shown to support a filing under seal. See Kamakana v. City and
                  17 County of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006), Phillips v. Gen. Motors
                  18 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
                  19 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
                  20 cause showing), and a specific showing of good cause or compelling reasons with
                  21 proper evidentiary support and legal justification, must be made with respect to
                  22 Protected Material that a party seeks to file under seal. The parties’ mere designation
                  23 of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
                  24 submission of competent evidence by declaration, establishing that the material
                  25 sought to be filed under seal qualifies as confidential, privileged, or otherwise
                  26 protectable—constitute good cause.
                  27              Further, if a party requests sealing related to a dispositive motion or trial, then
                  28 compelling reasons, not only good cause, for the sealing must be shown, and the
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                                   37237\12996753.2
                                                                        3
            Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 4 of 17 Page ID #:409



                      1 relief sought shall be narrowly tailored to serve the specific interest to be protected.
                      2 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
                      3 each item or type of information, document, or thing sought to be filed or introduced
                      4 under seal in connection with a dispositive motion or trial, the party seeking
                      5 protection must articulate compelling reasons, supported by specific facts and legal
                      6 justification, for the requested sealing order. Again, competent evidence supporting
                      7 the application to file documents under seal must be provided by declaration.
                      8           Any document that is not confidential, privileged, or otherwise protectable in
                      9 its entirety will not be filed under seal if the confidential portions can be redacted.
                  10 If documents can be redacted, then a redacted version for public viewing, omitting
                  11 only the confidential, privileged, or otherwise protectable portions of the document,
                  12 shall be filed. Any application that seeks to file documents under seal in their
                  13 entirety should include an explanation of why redaction is not feasible.
                  14 2.           DEFINITIONS
                  15              2.1   Action: Gerald Marvin, et al., v. Joshua S. Reynolds, et al.
                  16 (Case No. 2:19-cv-05536 CJC (JCx)), including related counterclaims filed by
                  17 Joshua S. Reynolds against Gerald Marvin.
                  18              2.2   Challenging Party: a Party or Non-Party that challenges the designation
                  19 of information or items under this Order.
                  20              2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                  21 how it is generated, stored or maintained) or tangible things that qualify for
                  22 protection under Federal Rule of Civil Procedure 26(c), and as referenced above in
                  23 the Good Cause Statement.
                  24              2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
                  25 their support staff).
                  26              2.5   Designating Party: a Party or Non-Party that designates information or
                  27 items that it produces in disclosures or in responses to discovery as
                  28 “CONFIDENTIAL.”
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                                37237\12996753.2
                                                                      4
            Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 5 of 17 Page ID #:410



                      1           2.6   Disclosure or Discovery Material: all items or information, regardless
                      2 of the medium or manner in which it is generated, stored, or maintained (including,
                      3 among other things, testimony, transcripts, and tangible things), that are produced or
                      4 generated voluntarily or in disclosures or responses to discovery in this matter.
                      5           2.7   Expert: a person with specialized knowledge or experience in a matter
                      6 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                      7 an expert witness or as a consultant in this Action.
                      8           2.8   In-House Counsel: attorneys who are employees of a party to this Action.
                      9 In-House Counsel does not include Outside Counsel of Record or any other outside
                  10 counsel.
                  11              2.9   Non-Party: any natural person, partnership, corporation, association or
                  12 other legal entity not named as a Party to this action.
                  13              2.10 Outside Counsel of Record: attorneys who are not employees of a party
                  14 to this Action but are retained to represent or advise a party to this Action and have
                  15 appeared in this Action on behalf of that party or are affiliated with a law firm that
                  16 has appeared on behalf of that party, and includes support staff.
                  17              2.11 Party: any party to this Action, including all of its officers, directors,
                  18 employees, consultants, retained experts, and Outside Counsel of Record (and their
                  19 support staffs).
                  20              2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                  21 Discovery Material in this Action.
                  22              2.13 Professional Vendors: persons or entities that provide litigation support
                  23 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                  24 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                  25 and their employees and subcontractors.
                  26              2.14 Protected Material: any Disclosure or Discovery Material that is
                  27 designated as “CONFIDENTIAL.”
                  28 ///
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                               37237\12996753.2
                                                                      5
            Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 6 of 17 Page ID #:411



                      1           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                      2 from a Producing Party.
                      3 3.        SCOPE
                      4           The protections conferred by this Stipulation and Order cover not only
                      5 Protected Material (as defined above), but also (1) any information copied or extracted
                      6 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                      7 Protected Material; and (3) any testimony, conversations, or presentations by Parties
                      8 or their Counsel that might reveal Protected Material, other than during a court
                      9 hearing or at trial.
                  10              Any use of Protected Material during a court hearing or at trial shall be
                  11 governed by the orders of the presiding judge. This Order does not govern the use
                  12 of Protected Material during a court hearing or at trial.
                  13 4.           DURATION
                  14              Once a case proceeds to trial, information that was designated as
                  15 CONFIDENTIAL or maintained pursuant to this Protective Order used or introduced
                  16 as an exhibit at trial becomes public and will be presumptively available to all
                  17 members of the public, including the press, unless compelling reasons supported by
                  18 specific factual findings to proceed otherwise are made to the trial judge in advance
                  19 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
                  20 showing for sealing documents produced in discovery from “compelling reasons”
                  21 standard when merits-related documents are part of court record). The terms of this
                  22 Protective Order expressly cover any disclosures, representations, or discussions that
                  23 occur during mediation or arbitration related to this dispute. The Parties shall meet
                  24 and confer regarding the procedures for use of any Confidential Information or
                  25 Items/Protected Materials at trial and shall have the right to move the Court for entry
                  26 of an appropriate order if determined to be necessary. This Stipulation and Protective
                  27 Order shall continue to be binding after the conclusion of this Action and all
                  28 subsequent proceedings arising from this Action, except that a Party may seek the
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                                 37237\12996753.2
                                                                       6
            Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 7 of 17 Page ID #:412



                      1 written permission of the Designating Party or may move the Court for relief from the
                      2 provisions of this Stipulation and Protective Order. To the extent permitted by law,
                      3 the Court shall retain jurisdiction to enforce, modify, or reconsider this Stipulation
                      4 and Protective Order, even after the Action is terminated.
                      5 5.        DESIGNATING PROTECTED MATERIAL
                      6           5.1   Exercise of Restraint and Care in Designating Material for Protection.
                      7 Each Party or Non-Party that designates information or items for protection under
                      8 this Order must take care to limit any such designation to specific material that
                      9 qualifies under the appropriate standards. The Designating Party must designate for
                  10 protection only those parts of material, documents, items or oral or written
                  11 communications that qualify so that other portions of the material, documents, items
                  12 or communications for which protection is not warranted are not swept unjustifiably
                  13 within the ambit of this Order.
                  14              Mass, indiscriminate or routinized designations are prohibited. Designations
                  15 that are shown to be clearly unjustified or that have been made for an improper
                  16 purpose (e.g., to unnecessarily encumber the case development process or to impose
                  17 unnecessary expenses and burdens on other parties) may expose the Designating Party
                  18 to sanctions.
                  19              If it comes to a Designating Party’s attention that information or items that it
                  20 designated for protection do not qualify for protection, that Designating Party must
                  21 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                  22              5.2   Manner and Timing of Designations. Except as otherwise provided in
                  23 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                  24 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                  25 under this Order must be clearly so designated before the material is disclosed or
                  26 produced.
                  27 ///
                  28 ///
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                                  37237\12996753.2
                                                                       7
            Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 8 of 17 Page ID #:413



                      1           Designation in conformity with this Order requires:
                      2              (a) for information in documentary form (e.g., paper or electronic
                      3 documents, but excluding transcripts of depositions or other pretrial or trial
                      4 proceedings), that the Producing Party affix at a minimum, the legend
                      5 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                      6 contains protected material. If only a portion of the material on a page qualifies for
                      7 protection, the Producing Party also must clearly identify the protected portion(s)
                      8 (e.g., by making appropriate markings in the margins).
                      9           A Party or Non-Party that makes original documents available for inspection
                  10 need not designate them for protection until after the inspecting Party has indicated
                  11 which documents it would like copied and produced. During the inspection and
                  12 before the designation, all of the material made available for inspection shall be
                  13 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                  14 documents it wants copied and produced, the Producing Party must determine which
                  15 documents, or portions thereof, qualify for protection under this Order. Then,
                  16 before producing the specified documents, the Producing Party must affix the
                  17 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                  18 portion of the material on a page qualifies for protection, the Producing Party also
                  19 must clearly identify the protected portion(s) (e.g., by making appropriate markings
                  20 in the margins).
                  21                 (b) for testimony given in depositions that the Designating Party identifies
                  22 the Disclosure or Discovery Material on the record, before the close of the
                  23 deposition all protected testimony.
                  24                 (c) for information produced in some form other than documentary and for
                  25 any other tangible items, that the Producing Party affix in a prominent place on the
                  26 exterior of the container or containers in which the information is stored the legend
                  27 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                  28 ///
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                                37237\12996753.2
                                                                      8
            Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 9 of 17 Page ID #:414



                      1 protection, the Producing Party, to the extent practicable, shall identify the protected
                      2 portion(s).
                      3           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                      4 failure to designate qualified information or items does not, standing alone, waive
                      5 the Designating Party’s right to secure protection under this Order for such material.
                      6 Upon timely correction of a designation, the Receiving Party must make reasonable
                      7 efforts to assure that the material is treated in accordance with the provisions of this
                      8 Order.
                      9 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
                  10              6.1   Timing of Challenges. Any Party or Non-Party may challenge
                  11 a designation of confidentiality at any time that is consistent with the Court’s
                  12 Scheduling Order.
                  13              6.2   Meet and Confer. The Challenging Party shall initiate the
                  14 dispute resolution process under Local Rule 37-1 et seq.
                  15              6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
                  16 joint stipulation pursuant to Local Rule 37-2.
                  17              6.4   The burden of persuasion in any such challenge proceeding shall be
                  18 on the Designating Party. Frivolous challenges, and those made for an improper
                  19 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                  20 parties) may expose the Challenging Party to sanctions. Unless the Designating
                  21 Party has waived or withdrawn the confidentiality designation, all parties shall
                  22 continue to afford the material in question the level of protection to which it is
                  23 entitled under the Producing Party’s designation until the Court rules on the
                  24 challenge.
                  25 7.           ACCESS TO AND USE OF PROTECTED MATERIAL
                  26              7.1   Basic Principles. A Receiving Party may use Protected Material that is
                  27 disclosed or produced by another Party or by a Non-Party in connection with this
                  28 Action only for prosecuting, defending or attempting to settle this Action. Such
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                                37237\12996753.2
                                                                      9
           Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 10 of 17 Page ID #:415



                      1 Protected Material may be disclosed only to the categories of persons and under the
                      2 conditions described in this Order. When the Action has been terminated, a Receiving
                      3 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                      4           Protected Material must be stored and maintained by a Receiving Party at a
                      5 location and in a secure manner that ensures that access is limited to the persons
                      6 authorized under this Order.
                      7           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                      8 otherwise ordered by the court or permitted in writing by the Designating Party, a
                      9 Receiving          Party    may    disclose   any    information    or   item   designated
                  10 “CONFIDENTIAL” only to:
                  11              (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                  12 employees of said Outside Counsel of Record to whom it is reasonably necessary to
                  13 disclose the information for this Action;
                  14                    (b) the officers, directors, and employees (including House Counsel) of the
                  15 Receiving Party to whom disclosure is reasonably necessary for this Action;
                  16                 (c) Experts (as defined in this Order) of the Receiving Party to whom
                  17 disclosure is reasonably necessary for this Action and who have signed the
                  18 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  19                 (d) the court and its personnel;
                  20                 (e) court reporters and their staff;
                  21                    (f) professional jury or trial consultants, mock jurors, and Professional
                  22 Vendors to whom disclosure is reasonably necessary for this Action and who have
                  23 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  24                 (g) the author or recipient of a document containing the information or a
                  25 custodian or other person who otherwise possessed or knew the information;
                  26                    (h) during their depositions, witnesses, and attorneys for witnesses, in the
                  27 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                  28 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                                  37237\12996753.2
                                                                        10
           Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 11 of 17 Page ID #:416



                      1 not be permitted to keep any confidential information unless they sign the
                      2 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                      3 agreed by the Designating Party or ordered by the court. Pages of transcribed
                      4 deposition testimony or exhibits to depositions that reveal Protected Material may be
                      5 separately bound by the court reporter and may not be disclosed to anyone except as
                      6 permitted under this Stipulated Protective Order; and
                      7              (i) any mediator or settlement officer, and their supporting personnel,
                      8 mutually agreed upon by any of the parties engaged in settlement discussions.
                      9 8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED
                  10              PRODUCED IN OTHER LITIGATION
                  11              If a Party is served with a subpoena or a court order issued in other litigation
                  12 that compels disclosure of any information or items designated in this Action as
                  13 “CONFIDENTIAL,” that Party must:
                  14                  (a) promptly notify in writing the Designating Party. Such notification
                  15        shall include a copy of the subpoena or court order;
                  16                  (b) promptly notify in writing the party who caused the subpoena or order
                  17        to issue in the other litigation that some or all of the material covered by the subpoena
                  18        or order is subject to this Protective Order. Such notification shall include a copy of
                  19        this Stipulated Protective Order; and
                  20                  (c) cooperate with respect to all reasonable procedures sought to be
                  21        pursued by the Designating Party whose Protected Material may be affected.
                  22              If the Designating Party timely seeks a protective order, the Party served with
                  23 the subpoena or court order shall not produce any information designated in this
                  24 action as “CONFIDENTIAL” before a determination by the court from which the
                  25 subpoena or order issued, unless the Party has obtained the Designating Party’s
                  26 permission or unless otherwise required by the law or court order. The Designating
                  27 Party shall bear the burden and expense of seeking protection in that court of its
                  28 confidential material and nothing in these provisions should be construed as
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                                   37237\12996753.2
                                                                       11
           Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 12 of 17 Page ID #:417



                      1 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                      2 directive from another court.
                      3 9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                      4           PRODUCED IN THIS LITIGATION
                      5              (a) The terms of this Order are applicable to information produced by a
                      6     Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                      7     produced by Non-Parties in connection with this litigation is protected by the
                      8     remedies and relief provided by this Order. Nothing in these provisions should be
                      9     construed as prohibiting a Non-Party from seeking additional protections.
                  10                 (b) In the event that a Party is required, by a valid discovery request, to
                  11        produce a Non-Party’s confidential information in its possession, and the Party is
                  12        subject to an agreement with the Non-Party not to produce the Non-Party’s
                  13        confidential information, then the Party shall:
                  14                     (1) promptly notify in writing the Requesting Party and the Non-Party
                  15 that some or all of the information requested is subject to a confidentiality agreement
                  16 with a Non-Party;
                  17                     (2) promptly provide the Non-Party with a copy of the Stipulated
                  18 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                  19 specific description of the information requested; and
                  20                     (3) make the information requested available for inspection by the
                  21 Non-Party, if requested.
                  22                  (c) If the Non-Party fails to seek a protective order from this court within
                  23 14 days of receiving the notice and accompanying information, the Receiving Party
                  24 may produce the Non-Party’s confidential information responsive to the discovery
                  25 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                  26 not produce any information in its possession or control that is subject to the
                  27 confidentiality agreement with the Non-Party before a determination by the court
                  28 unless otherwise required by the law or court order. Absent a court order to the
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                                 37237\12996753.2
                                                                      12
           Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 13 of 17 Page ID #:418



                      1 contrary, the Non-Party shall bear the burden and expense of seeking protection in
                      2 this court of its Protected Material.
                      3 10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                      4           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                      5 Protected Material to any person or in any circumstance not authorized under this
                      6 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                      7 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                      8 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                      9 persons to whom unauthorized disclosures were made of all the terms of this Order,
                  10 and (d) request such person or persons to execute the “Acknowledgment and
                  11 Agreement to Be Bound” that is attached hereto as Exhibit A.
                  12 11.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                  13              PROTECTED MATERIAL
                  14              When a Producing Party gives notice to Receiving Parties that certain
                  15 inadvertently produced material is subject to a claim of privilege or other
                  16 protection, the obligations of the Receiving Parties are those set forth in Federal
                  17 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                  18 whatever procedure may be established in an e-discovery order that provides for
                  19 production without prior privilege review. Pursuant to Federal Rule of Evidence
                  20 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                  21 of a communication or information covered by the attorney-client privilege or
                  22 work product protection, the parties may incorporate their agreement in the
                  23 stipulated protective order submitted to the court.
                  24 12.          MISCELLANEOUS
                  25              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                  26 person to seek its modification by the Court in the future.
                  27              12.2 Right to Assert Other Objections. By stipulating to the entry of this
                  28 Protective Order, no Party waives any right it otherwise would have to object to
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                                 37237\12996753.2
                                                                      13
           Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 14 of 17 Page ID #:419



                      1 disclosing or producing any information or item on any ground not addressed in this
                      2 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                      3 ground to use in evidence of any of the material covered by this Protective Order.
                      4           12.3 Filing Protected Material. A Party that seeks to file under seal any
                      5 Protected Material must comply with Local Civil Rule 79-5. Protected Material
                      6 may only be filed under seal pursuant to a court order authorizing the sealing of the
                      7 specific Protected Material at issue. If a Party’s request to file Protected Material
                      8 under seal is denied by the court, then the Receiving Party may file the information
                      9 in the public record unless otherwise instructed by the court.
                  10 13.          FINAL DISPOSITION
                  11              After the final disposition of this Action, as defined in paragraph 4, within 60
                  12 days of a written request by the Designating Party, each Receiving Party must return
                  13 all Protected Material to the Producing Party or destroy such material. As used in
                  14 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                  15 summaries, and any other format reproducing or capturing any of the Protected
                  16 Material. Whether the Protected Material is returned or destroyed, the Receiving
                  17 Party must submit a written certification to the Producing Party (and, if not the same
                  18 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                  19 (by category, where appropriate) all the Protected Material that was returned or
                  20 destroyed and (2) affirms that the Receiving Party has not retained any copies,
                  21 abstracts, compilations, summaries or any other format reproducing or capturing any
                  22 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                  23 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                  24 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                  25 reports, attorney work product, and consultant and expert work product, even if such
                  26 materials contain Protected Material. Any such archival copies that contain or
                  27 constitute Protected Material remain subject to this Protective Order as set forth in
                  28 ///
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                                 37237\12996753.2
                                                                      14
           Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 15 of 17 Page ID #:420



                      1 Section 4 (DURATION). To the extent permitted by law the Court shall retain
                      2 continuing jurisdiction with regard to any issues arising under this Order.
                      3 14.       VIOLATION
                      4           Any violation of this Order may be punished by appropriate measures
                      5 including, without limitation, contempt proceedings and/or monetary sanctions.
                      6
                      7           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                      8
                      9 Dated: March 20, 2020                  TROPE LAW GROUP, P.C.
                  10
                  11                                           By:          //s// Konrad L. Trope
                  12                                                      Konrad L. Trope

                  13                                           Attorneys for Plaintiffs
                                                               GERALD MARVIN; KINGSTON TRIO
                  14
                                                               ARTISTS, LLC; and TIMOTHY
                  15                                           GORELANGTON
                  16
                            Dated: March 20, 2020              HARTMAN TITUS PLC
                  17
                  18
                                                               By:          //s// Joseph Mott
                  19                                                      Joseph Mott
                  20
                                                               Attorneys for Plaintiffs
                  21                                           BARBARA L. CHILDRESS; ROBERT C.
                  22                                           SHANE; and KINGSTON TRIO, LLC

                  23
                            ///
                  24
                            ///
                  25        ///
                  26        ///
                  27        ///
                  28        ///
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                               37237\12996753.2
                                                                     15
           Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 16 of 17 Page ID #:421



                      1           In accordance with Civil Local Rule 5-4.3.4(a)(2), I hereby attest that all
                      2 signatories listed, and on whose behalf the filing is submitted, have concurred in the
                      3 filing’s content and have authorized this filing.
                      4
                      5 Dated: March 20, 2020                   FARELLA BRAUN + MARTEL LLP
                      6
                      7                                         By:         //s// Mark D. Petersen
                                                                           Mark D. Petersen
                      8
                      9                                         Attorneys for Defendant
                                                                SUSAN REYNOLDS
                  10                                            and Defendant and Counter-Claimant
                  11                                            JOSHUA REYNOLDS

                  12
                  13
                                        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED AS MODIFIED.
                  14
                  15
                            Dated: April 26, 2020
                  16
                  17                                        _________________/s/______________________
                                                            Honorable Jacqueline Chooljian
                  18                                        UNITED STATES MAGISTRATE JUDGE
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                                 37237\12996753.2
                                                                      16
           Case 2:19-cv-05536-CJC-JC Document 49 Filed 04/26/20 Page 17 of 17 Page ID #:422



                      1                                       EXHIBIT A
                      2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      3 I, _____________________________ [print or type full name], of
                      4 _________________ [print or type full address], declare under penalty of perjury
                      5 that I have read in its entirety and understand the Stipulated Protective Order that
                      6 was issued by the United States District Court for the Central District of California
                      7 on April 26, 2020 in the case of Gerald Marvin, et al. v. Joshua S. Reynolds, et al.
                      8 (Case No. 2:19-cv-05536-CJC(JCx), including related counterclaims filed by Joshua
                      9 S. Reynolds against Gerald Marvin. I agree to comply with and to be bound by all
                  10 the terms of this Stipulated Protective Order and I understand and acknowledge that
                  11 failure to so comply could expose me to sanctions and punishment in the nature of
                  12 contempt. I solemnly promise that I will not disclose in any manner any information
                  13 or item that is subject to this Stipulated Protective Order to any person or entity
                  14 except in strict compliance with the provisions of this Order. I further agree to
                  15 submit to the jurisdiction of the United States District Court for the Central District
                  16 of California for enforcing the terms of this Stipulated Protective Order, even if such
                  17 enforcement proceedings occur after termination of this action. I hereby appoint
                  18 __________________________ [print or type full name] of
                  19 _______________________________________ [print or type full address and
                  20 telephone number] as my California agent for service of process in connection with
                  21 this action or any proceedings related to enforcement of this Stipulated Protective
                  22 Order.
                  23
                  24 Date: ______________________________________
                  25 City and State where sworn and signed: _________________________________
                  26 Printed name: _______________________________
                  27 Signature: __________________________________
                  28
          Farella Braun +
   Martel LLP
         235 Montgomery
Street, 17th Floor
                            STIPULATED PROTECTIVE ORDER                                              37237\12996753.2
                                                                   17
